DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
Priority
This application is a Division of US Application No. 14/910,130 filed February 4, 2016, now abandoned, which is a 371 of PCT/JP2014/071189 filed August 11, 2014, which claims foreign priority to Japan Application No. 2013-173439 filed August 23, 2013.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on April 23, 2021 and May 27, 2021 in which Claims 7-11 and 18 are canceled, Claims 1 and 12 are amended to change the breadth and scope of the claims and new Claim 20 is added.  Claims 1-6, 12-17, 19 and 20 are pending, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see page 1, lines 16-19 of the REMARKS, filed May 27, 2021, with respect to Claim 18 has been fully considered and are persuasive. The rejection of Claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of cancellation of Claim 18.
Applicant's arguments, see page 1, lines 6-8 of the REMARKS, filed May 27, 2021, with respect to Claims 1-11 has been fully considered and are persuasive. The ,N-Dimethylacetamide Medium” Journal of the American Oil Chemists’ Society, 1998, Vol. 75, No. 2, P.135-142) has been withdrawn in view of the amendment of Claim1.
Applicant's arguments, see page 1, lines 6-8 of the REMARKS, filed May 27, 2021, with respect to Claims 1-11, 13-17 and 19 has been fully considered and are persuasive. The rejection of Claim 1-11, 13-17 and 19 under 35 U.S.C. 103 as being unpatentable over C. Vaca-Garcia et al "Cellulose Esterification with fatty acids and Acetic Anhydride in Lithium Chloride/N, N-Dimethylacetamide Medium” Journal of the American Oil Chemists’ Society, 1998, Vol. 75, No. 2, P.135-142) in view of Watanabe et al (US Publication No. 2006/0188667 A1) has been withdrawn in view of the amendment of Claim1.

Claims 1-6, 12-17, 19 and 20 are allowed.

The following is an examiner's statement of reasons for allowance: The aamendment of Claim 1 to include in formula (A), the RLO to comprise a first organic group bonded to the carbonyl carbon in the mixed acid anhydride, and a second organic group linked to the first organic group through an ether group (-0-), the ether group being bonded to a carbon atom in the first organic group, and the carbon atom is bonded to the carbonyl carbon in the mixed acid anhydride, the first organic group is a methylene group, and the second organic group is a hydrocarbon group having 1 to 24 carbon atom(s), which is used in the recited method to produce the cellulose derivative having attached an RLO group represented as -CH2-0-R2nd, where R2nd is the second organic group, which is a hydrocarbon group having 1 to 24 carbon atom(s) overcome the rejection of the claims over the C. Vaca-Garcia et al "Cellulose Esterification with fatty acids and Acetic Anhydride in Lithium Chloride/N, N-Dimethylacetamide Medium” Journal of the American Oil Chemists’ Society, 1998, Vol. 75, No. 2, P.135-142) and the Watanabe et al (US Publication No. 2006/0188667 A1), which puts the instant application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623